Citation Nr: 0114967	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-20 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether an October 1979 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1954 to October 
1957, and from January 1958 to April 1974.



FINDING OF FACT

An unappealed, October 1979 rating decision which denied 
service connection for CAD is final and was reasonably 
supported by the evidence of record and prevailing legal 
authority; it was not undebatably erroneous.


CONCLUSION OF LAW

The unappealed rating decision of October 1979, which denied 
service connection for CAD, was not clearly and unmistakably 
erroneous.  38 U.S.C. §§ 310, 311 (1976); 38 C.F.R. §§ 3.303, 
3.304 (1979); 38 C.F.R. § 3.105(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

By a rating decision dated in October 1979, the regional 
office (RO) denied the veteran's claim of entitlement to 
service connection for CAD.  Although the veteran filed a 
notice of disagreement with this decision in December 1979, 
following the issuance of a statement of the case in January 
1980, the veteran did not file a timely notice of appeal, and 
the October 1979 rating decision became final.

In connection with his current appeal, the veteran contends 
that the RO's rating decision of October 1979, involved clear 
and unmistakable error by not granting entitlement to service 
connection for CAD, because the RO failed to obtain post-
service Army hospital records from July 1976, which 
documented pertinent medical treatment.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995), quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996), quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993) (emphasis in original); see 
also Luallen, supra (same).

In Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting 
Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en 
banc), it was held that a finding of CUE as to a prior 
determination requires: (1) Either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is, more than a simple disagreement as to how the facts were 
later evaluated), or the statutory or regulatory provisions 
extant at that time were incorrectly applied; (2) the error 
must be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE must 
be based on the record and law that existed at the time of 
the prior adjudication.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has also stated that CUE is 
a very specific and rare kind of "error."  It is the kind of 
error of fact or law that, when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-4 (1993), citing Russell v. 
Principi, 3 Vet. App. at 313 (1992) (en banc) (emphasis in 
the original).

Therefore, in order to determine whether the October 1979 
rating decision involved CUE, the Board must review the 
evidence which was of record at the time of the October 1979 
rating decision.  A determination of clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior unappealed decision.  See Eddy, supra 
(citing Russell, 3 Vet. App. at 314; and Luallen, 8 Vet. App. 
at 95).

Evidence of record at the time of the October 1979 rating 
decision included the veteran's Department of Veterans 
Affairs (VA) Form 21-526, Veteran's Application for 
Compensation or Pension, received in August 1979, in which 
the veteran identified heart disease as one of the 
disabilities for which he was seeking service connection.  
Other evidence of record included the veteran's service 
medical records and private hospital records for the period 
of June to July of 1979.  

Service medical records reflect that at the time of 
enlistment examination for his first period of active service 
in February 1954, the veteran denied any history of chest 
pain or high or low blood pressure, and blood pressure at 
this time was 120/80.  October 1957 separation examination 
from the first period of active duty again revealed no 
history or complaints of high or low blood pressure but did 
indicate a history of chest pain.  Blood pressure was 110/80.  
Evaluation of the heart and chest X-rays revealed negative 
findings.

At the time of reenlistment examination in January 1958, the 
veteran denied a history of chest pain and high or low blood 
pressure.  Blood pressure was 112/80.

At the time of additional service physical examination in May 
1968, the veteran again denied a history of chest pain and 
high or low blood pressure.  Evaluation of the heart and 
chest X-rays revealed negative findings, and blood pressure 
was 120/80.  

Periodic service examination in November 1971 indicated blood 
pressure of 130/86, and the veteran complained of being 
tired.  Electrocardiographic examination at this time was 
found to be within normal limits, and chest X-rays and heart 
evaluation revealed negative findings.

Service medical records further reflect that the veteran 
first reported for evaluation of complaints of chest pain in 
November 1972, at which time his pulse was 84 and his blood 
pressure was 140/92.  The pain was described as a sharp, 
well-localized area of pain in the chest for the previous six 
days.  There was no tenderness.  The veteran indicated that 
approximately one hour earlier, the pain radiated into his 
back and chest bilaterally, and he later had a feeling of 
tightness in his head which quickly subsided.  The chest and 
back pain subsequently disappeared.  Examination revealed 
that the heart sounds were distant but normal, and an 
electrocardiogram (EKG) was interpreted to be similar to the 
results of one year earlier except for lead placement.  The 
impression was chest pain and to rule out myocardial 
infarction.  Further consultation at this time confirmed an 
impression of musculo-skeletal pain with negative X-rays.

Service retirement examination in May 1973 revealed that the 
veteran denied a history of chest pain or heart trouble, but 
did not known about a history of high or low blood pressure.  
Blood pressure at this time was 138/78, and chest X-rays and 
EKG were interpreted to reveal negative findings.  Heart 
evaluation also indicated negative findings.  Subsequent EKG 
in July 1973 was found to be within normal limits with no 
acute changes.

Private hospital records for the period of June to July 1979 
reflect that the veteran was admitted for symptoms of chest 
pain in the anterior portion of the chest around the lower 
sternum since about 1972, which was episodic in nature and 
reportedly investigated while in the Army.  The impression 
was possible peptic ulcer and possible angina pectoris.  In 
1976, the veteran reported experiencing an episode of 
palpitation and burning in the arms for which he was 
hospitalized for four days at a military facility.  A 
catheterization was considered but was not done.  The veteran 
also reported an episode of burning in his arms in 1977 that 
was not associated with chest pain, and in June 1979, the 
veteran complained of a throbbing sensation in his chest and 
a tightness with radiation of the discomfort to his 
shoulders.  The veteran related other episodes which involved 
the occurrence of pressure in his chest.  Several 
predisposing factors of CAD were noted in addition to a 
family history of CAD.  

There was a July 1979 consultation impression of angina 
pectoris secondary to coronary atherosclerotic heart disease 
with normal chest X-rays and EKG.  The hospital discharge 
diagnosis was probable CAD with angina pectoris, ventricular 
arrhythmia with exercise, obesity, hypercholesterolemia, and 
hypertriglyceridemia.

In a September 1979 written statement in support of his 
claim, the veteran indicated that his complaints of "funny 
sensations" began in 1972 or 1973, but that EKG's at that 
time did not reveal any disease.  He further indicated that 
in 1973, he was evaluated for a throbbing sensation in the 
heart area.  At this time he was informed by a physician that 
he might have an arthritic condition around the rib cage.  
Other physicians reportedly considered the possibility of a 
peptic ulcer since over-the-counter medication and soda water 
provided relief of his symptoms.  Treatment for a heart 
condition reportedly began in July of 1976, when he was 
admitted into Landstuhl Army General Hospital and provided 
with a prescription for Nitroglycerin in anticipation of the 
veteran's return to the United States one week later.  

In its October 1979 rating decision, the RO denied 
entitlement to service connection for CAD with angina, noting 
that service medical records were negative for a heart 
condition and that EKG and blood pressure during service were 
within normal limits.  The RO also noted that the veteran 
admitted that his first treatment for his heart was in July 
1976 and on recent hospitalization in 1979, none of which was 
within the presumptive period.  The RO denied service 
connection on the basis that a heart condition was not shown 
in service or within the presumptive period.

The veteran filed a December 1979 notice of disagreement with 
the October 1979 rating decision, at which time he identified 
pertinent treatment records as including the records from 
Landstuhl Army General Hospital.  The veteran also more 
particularly described the initial episode of in-service 
chest pain sometime between October 1972 and March 1973, and 
several additional episodes thereafter.  The veteran noted 
that he did not return for additional medical care regarding 
these recurrences as he had been advised that they were 
nothing to be concerned about.  He also more specifically 
described the post-service private medical care he received 
in June 1976, and additional care he received after returning 
to the United States.  He noted that he received some 
evaluation for his cardiac problems at the VA Hospital 
located at or near Carrolton, Missouri, in October 1976, but 
did not indicate whether such records contained an opinion 
linking such disability to service or a period of one year 
after service.  A December 1979 medical statement from a 
physician at the Wilford Hall Medical Center reflects that 
the veteran carried a diagnosis of angina pectoris.

Following the issuance of a statement of the case as to the 
subject claim in January 1980, the veteran did not file a 
timely substantive appeal, and the October 1979 rating 
decision therefore became final.

Thereafter, in response to the veteran's application to 
reopen his claim for service connection for CAD in February 
1996, a rating decision in March 1997 granted service 
connection for arteriosclerotic heart disease, and assigned a 
60 percent evaluation, effective from February 1996.  The RO 
found that the veteran's assertion that chest pains beginning 
in service were the initial indications of organic heart 
disease were now established supported by a November 1996 
cardiologist's opinion, and the fact that the veteran 
received treatment as early as 1976 was also felt to be 
supportive.  

The veteran first asserted CUE with respect to the October 
1979 rating decision in June 2000.


II.  Analysis

The veteran was properly notified of the October 1979 rating 
decision, and while he thereafter filed a notice of 
disagreement with this decision, following the RO's issuance 
of a statement of the case in January 1980, he did not file a 
timely substantive appeal.  38 C.F.R. § 20.302(b) (2000).  
Therefore, the decision became final.  Although the Board of 
Veterans' Appeals (Board) recognizes that reconsideration of 
the finality of a prior decision is permitted in the case of 
grave procedural error pursuant to the cases of Tetro v. 
West, 14 Vet. App. 100 (2000), and Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999), the Board finds that the RO's failure 
to obtain the July 1976 Landstuhl Army General Hospital 
records upon receiving notice of those records in the 
veteran's December 1979 notice of disagreement is not the 
type of grave procedural error that would vitiate the 
finality of the October 1979 rating decision.  In this 
regard, the Board notes that at the time of the October 1979 
rating decision, the RO essentially took this evidence into 
account when it noted that the veteran admitted that his 
first treatment for his heart was in July 1976.

Having determined that there is no available basis to 
challenge the finality of the October 1979 rating decision, 
the Board is left with a consideration of whether CUE exists 
with respect to that decision, and in this regard, the Court 
has stated that the essence of a claim of CUE is that it is a 
collateral attack on an otherwise final rating decision by a 
VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. 
Cir. 1994).  As such, there is a presumption of validity 
which attaches to that final decision, and when such a 
decision is collaterally attacked, the presumption becomes 
even stronger.  See Fugo, 6 Vet. App. at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who attempts to establish prospective entitlement to 
VA benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  The Board finds that the veteran has not met this 
burden.

In his original claim of CUE in June 2000, the veteran in 
essence contends that clear and unmistakable error exists 
with respect to the October 1979 rating decision because the 
RO did not make an effort to obtain the July 1976 records 
from the Landstuhl Army General Hospital, and that had it 
done so at the time of the October 1979 decision, the 
documented symptoms of heart damage in 1976 would have 
resulted in further medical examination and/or service 
connection.  First, as was noted previously, violation of the 
duty to assist can not serve as a basis for CUE.  Fugo, 
supra.  In addition, it has been held that even where the 
premise of an error is accepted (in this instance, the 
alleged failure to obtain identified post-service treatment 
records by the RO in October 1979), if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso, facto, clear and unmistakable.  
See Fugo, 6 Vet. App. at 44, citing Russell, 3 Vet. App. 313; 
see also Crippen v. Brown, 9 Vet. App. 412, 425 (1996) 
(Kramer, J., concurring) (CUE requires "no more or less" than 
that a relevant law in existence at the time the rating 
decision was rendered was improperly applied or not applied, 
and that "but for" such application or non-application, the 
outcome on a merits-based issue would have been different).

While the Board has additionally considered the fact that the 
veteran also identified October 1976 VA treatment records in 
his December 1979 notice of disagreement, and that the record 
also does not reflect that a request for these records was 
made by the RO, once again, violation of the duty to assist 
can not serve as a basis for CUE.  In addition, even earlier 
post-service treatment records were already acknowledged by 
the RO in October 1979, and the RO weighed this and the other 
evidence then of record and determined that service 
connection for CAD was not warranted.  Thus, as was the case 
with the July 1976 records from Landstuhl Army General 
Hospital, the Board does not find that the failure to request 
such records constituted a grave procedural error that would 
vitiate the finality of the October 1979 rating decision.  
See Tetro v. West, supra; Hayre v. West, supra.  With respect 
to the duty of the VA to obtain VA medical records, the Board 
further notes that the duty to assist did not encompass VA 
medical records until Bell v. Derwinski, 2 Vet. App. 611 
(1992), and CUE is based on the law in existence at the time 
of the rating decision under review.

In summary, the Board concludes that the veteran's claim of 
entitlement to service connection for CAD was properly denied 
in October 1979 based on the evidence of record at that time.  
The veteran has failed to establish a valid claim of CUE, and 
the claim will be denied as lacking in legal merit.  See 
Luallen, 9 Vet. App. at 96; Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

The Board also notes that there is currently some question as 
to whether a CUE claim is subject to the notice and 
development provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. § 5103A) (VCAA).  
However, in view of the Board's finding that the claim lacks 
legal merit, it is the Board's position that there is no 
reasonable opportunity that any assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a).  In 
addition, the veteran has been placed on notice of the law 
and regulations pertinent to his claim and further notice of 
this information would be both redundant and unnecessary.


ORDER

The claim that there was clear and unmistakable error in the 
final October 1979 rating decision which denied service 
connection for CAD is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

